Citation Nr: 1214655	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability for service-connected left shoulder disability, rated as 20 percent disabling from July 25, 2005, to November 22, 2010.

2.  Entitlement to an increased disability for service-connected left shoulder disability, rated as 30 percent disabling from November 23, 2010, to September 21, 2011.

3.  Entitlement to an increased disability rating for service-connected left shoulder, rated as 40 percent disabling from September 22, 2011, to the present.    

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a November 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered with respect to the disability rating prior to November 23, 2010, and assigned a 30 percent rating from that date.  The case was then returned to the Board for further appellate review.

As noted above, the disability rating for the Veteran's service-connected left shoulder disability was increased by the RO from 20 percent disabling to 30 percent disabling, effective from November 23, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

In accordance with the legal precedent of the Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal, as it is part and parcel of the claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In adjudicating the Veteran's claims, the Board has reviewed the Veteran's claims file and the records maintained in the Virtual VA paperless claims processing system.  The Board also notes that this evidence was initially considered by the RO in its most readjudication of the claims, as reflected in the November 2011 Supplemental Statement of the Case.  As this evidence has been reviewed by the Agency of Original Jurisdiction, in this case the RO, there is no prejudice to the Veteran in the Board's consideration of this evidence with respect to his claims.

The issue of an increased disability rating for the left shoulder disability from September 22, 2011, and the issue of entitlement to TDIU benefits being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From July 25, 2005, to November 22, 2010, the preponderance of the evidence shows that the Veteran's left shoulder disability was manifested by a limitation of motion, pain, stiffness, locking, giving way, and episodes of dislocation that more closely approximated a limitation of motion of the arm to 25 degrees from his side.

2.  From November 23, 2010, to September 21, 2011, the preponderance of the evidence shows that the Veteran's left shoulder disability was manifested by ankylosis with unfavorable abduction of the arm limited to 25 degrees from his side.


CONCLUSIONS OF LAW

1.  From July 25, 2002, to November 22, 2010, the criteria for an evaluation of 30 percent, but no higher, for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2011).

2.  From November 23, 2010, to September 21, 2011, the criteria for an evaluation of 40 percent, but no higher, for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Shinseki, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

By letters dated in August 2005 and June 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims. VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain. Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The Veteran was notified of how VA determines disability ratings specifically for disorders of the arm and shoulder in a December 2006 Statement of the Case (SOC).  Notification of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates was provided in the aforementioned notice letters and the December 2006 SOC.  The Veteran's claims were later readjudicated in a Supplemental Statement of the Case (SSOC) dated in November 2011.

The duty to assist also has been fulfilled, as VA medical records relevant to the Veteran's claims have been requested and obtained and the Veteran has been provided with VA examinations for his left shoulder disability.  The Board finds that the available medical evidence is sufficient for an adequate determination of his claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Increased Disability Ratings 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The Veteran claims that his left shoulder disability is more severe than what is reflected by the currently assigned disability ratings.  As noted above, the Veteran's left shoulder disability has been rated as 20 percent disabling from July 25, 2005, to November 22, 2010, and as 30 percent disabling from November 23, 2010.   During the appeal period, the Veteran's left shoulder disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5202-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.7.  Diagnostic Code 5202 pertains to other impairments of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows:  forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation.  Intermediate ankylosis between favorable and unfavorable merits a 30 percent rating for the minor shoulder.  A 40 percent rating for this shoulder requires unfavorable ankylosis in which abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.


Diagnostic Code 5201 provides that limitation of motion of the minor arm to 25 degrees from the side warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, fibrous union of the humerus warrants a 40 percent rating for the minor arm.  Nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm.  A maximum, 70 percent rating is assigned for loss of head (or flail joint) for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a maximum 20 percent rating is assigned for either the major or the minor arm for evidence must dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this Diagnostic Code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable.  38 C.F.R. § 4.69.

The claims file reflects that the Veteran underwent a VA joints examination in September 2005 to assess the severity of his service-connected left shoulder disability.  The Veteran reported having significant left shoulder pain and stiffness, along with sensations of giving way and locking, significant fatigability, and a lack of endurance.  He reported using pain medication to treat his symptoms, with minimal improvement.  The Veteran described having flare-ups of his symptomatology sporadically and sometimes without warning.  His symptoms also included episodes of subluxation every two to three weeks, which were accompanied by excruciating pain; he stated that during this type of episode he was able to "pop the left shoulder joint back into to place."  Additionally, the Veteran reported that his daily activities were adversely affected by his left shoulder in that he was unable to lift his left arm above the level of his chest and that he had difficulty reaching objects at higher levels.  He further stated that he was unable to engage in lifting using the left upper extremity, as he found that lifting heavy objects precipitated a subluxation episode.  The Veteran described difficulty with toileting and dressing due to his left shoulder.  Reportedly, he avoided physical activities and that he approached all activities with "a guarded attitude."  

The Veteran underwent a physical examination and was noted to be right-hand dominant.  The examination of the left shoulder was negative for evidence of inflammatory arthritis or ankylosis.  There was no evidence of instability, effusion, edema, redness, or heat.  Pain and guarding were noted with left shoulder motion, as well as abnormal movement of the joint.  Left shoulder range of motion was reported as follows:  forward flexion from 0 to 85 degrees, limited by pain from 8 to 85 degrees; abduction to 95 degrees, with pain from 80 to 85 degrees on repetitive testing; external rotation to 20 degrees, limited by painful motion at 15 degrees on repetitive testing; and internal rotation to 80 degrees, limited by painful motion at 75 degrees on repetitive testing.  The Veteran was able to dress and undress himself without significant difficulty during the examination, although he was noted to guard the use of his left upper extremity.  The examiner also revealed crepitus on palpation of the left shoulder.  The examiner noted that the Veteran was not experiencing a flare-up of his symptoms at the time of the examination and that it would be speculation to report the limitation in the range of motion the Veteran experienced during a flare-up or during an episode of acute subluxation.  The examiner also noted his review of an August 2004 magnetic resonance imaging study (MRI) the Veteran provided, which revealed advanced degenerative joint disease and mild degenerative atherosis of the left shoulder.  The examiner concluded that the Veteran had significant disability related to his service-connected left shoulder.  

The Veteran's VA medical records show treatment for his left shoulder symptomatology.  A June 2006 treatment record shows that he presented with advanced degenerative joint disease of the left shoulder; he reported that his pain had increased and he inquired about a joint replacement.  The Veteran was noted to have markedly restricted and painful motion.  He underwent an X-ray examination in July 2006, which revealed a diagnosis of impingement, left shoulder pain.  Later in July 2006, the Veteran continued to report having left shoulder pain and additionally reported dislocations of his shoulder.  He underwent a second X-ray examination and was diagnosed with moderate-severe glenohumeral degenerative joint disease.  In September 2006, his disability was described as stable.  

In November 2010, the Veteran underwent a second VA joints examination, at which time the claims file was reviewed by the VA examiner.  The Veteran reported experiencing constant left shoulder pain that was burning and sharp in nature.  He also reported experiencing stiffness, weakness, locking, instability, giving way, and episodes of subluxation or dislocation of the joint.  The most recent episode of dislocation occurred two to three days prior to the examination and reportedly occurred every two to three months.  The Veteran did experience flare-ups of his left shoulder pain with any type of motion, lifting, reaching, and from gravity when his arm hung at his side.  Flare-ups reported occurred five to six time a day and lasted for hours or days.  The examiner noted that the Veteran was disabled; he had limits on his employment due to an inability to drive, lift objects, perform repetitive movements, increased fatigue in his shoulders and entire body, and an inability to reach.  The Veteran also reported having difficulty dressing, performing his personal hygiene and bathing, and any over head activities.  

The physical examination of the left shoulder was negative for evidence of deformity, edema, heat, or redness.  The examiner noted tenderness over the rotator cuff and deltoid.  His tenderness was associated with spasm, weakness, fatigue, and instability, abnormal movement, and guarding of movement of the left shoulder.  The examiner noted the presence of ankylosis in the left shoulder, which was described as stable.  Manual muscle testing of the left shoulder revealed decreased adduction and abduction, to include pain.  Internal rotation and external rotation were also diminished, and the Veteran was noted to have a positive sulcus spine on the left.  Range of motion testing of the left shoulder revealed the following:  forward flexion from 0 to 32 degrees, with pain from 27 to 32 degrees on repetitive testing, and from 0 to 9 degrees, with pain from 26 to 29 degrees; abduction from 0 to 25 degrees, with pain from 20 to 25 degrees on repetitive testing, and from 0 to 20 degrees, with pain from 20 to 20 degrees, noted as guarding and spasm; external rotation from 0 to 20 degrees with pain from 18 to 20 degrees on repetitive testing, and from 0 to 20 degrees, with pain at 20 degrees; and internal rotation from 0 to 30 degrees, with pain from 25 to 30 degrees on repetitive testing, and from 0 to 29 degrees, with pain from 25 to 29 degrees.  Repetitive testing produced a generalized spasm around the shoulder and slight radiation of pain with all of these movements.  The associated X-ray examination revealed end-stage osteoarthritis of the glenohumeral joint with bone-on-bone articulation and marginal osteophyte formation.  The examiner noted that the X-ray examination showed changes indicating a slight increase since 2006.  The diagnoses, in part, were severe end stage degenerative arthritis of the left shoulder and generalized instability of the left shoulder.   

Analysis- Disability Rating from July 25, 2005, to November 22, 2010

Based on the foregoing, the Board finds that from July 25, 2005, to November 22, 2010, the Veteran's left shoulder disability more closely approximated the criteria for a 30 percent rating based on a limitation of motion.  Overall, the medical evidence dated during this time period, coupled with the statements and testimony from the Veteran, reflect that his left shoulder range of motion and pain on use most nearly approximated limitation of abduction of the left arm to midway between the side and the shoulder level.  Thus, a 20 percent disability rating would be warranted under Diagnostic Code 5201.  However, given the evidence of record that additional pain and limitation of motion following repetitive use, the Board finds that the assignment of the next higher disability rating for loss of range of motion of the left shoulder is warranted effective as of July 25, 2005, under the provisions of 38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.  The Board also highlights that the Veteran's symptoms during this time period included, in addition to pain and a limitation of motion, stiffness, giving way, locking, fatigability, lack of endurance, guarding of movement, and flare-ups of his symptomatology.  The Veteran's testimony as to pain and functional limitation is probative in this regard.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds the September 2005 VA examination report to be especially probative evidence of the functional impairment caused by the Veteran's pain.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The September 2005 VA examiner opined, following a review of the claims file and clinical examination of the Veteran, that the Veteran had significant disability related to his service-connected shoulder.   Thus, a 30 percent disability rating is warranted under Diagnostic Code 5201 from July 25, 2005, to November 22, 2010.  See DeLuca.  

In reaching this conclusion, the Board notes that the 30 percent assigned is the maximum rating for limitation of motion of a shoulder for the minor arm.  The Board has also examined all other diagnostic code provisions pertinent to the left shoulder for the possible assignment of a greater disability rating from July 25, 2005, to November 22, 2010.  However, as noted above, there is no evidence of ankylosis of the major scapulohumeral articulation (Diagnostic Code 5200), or fibrous union of the right humerus (Diagnostic Code 5202).  There is also no evidence of impairment of the clavicle or scapula (Diagnostic Code 5203).  The Board further notes that the rating schedule only allows for a maximum, 20 percent rating for impairment of the clavicle or scapula (Diagnostic Code 5203); thus, even if applicable, a rating in excess of 30 percent is not possible under this diagnostic code.  Essentially, a disability rating in excess of 30 percent under any other applicable diagnostic code provision is not warranted.

Factual Background and Analysis-Disability Rating From November 23, 2010 to September 21, 2011

Overall, the evidence dated from November 23, 2010, to September 21, 2011, indicates that a 40 percent rating is warranted for the Veteran's left shoulder disability under Diagnostic Code 5200.  Having reviewed the evidence for this time period, the Board finds it is more appropriate to rate the Veteran's left shoulder disability under Diagnostic Code 5200, rather than the previously used Diagnostic Code 5201 for a limitation of motion.  See Pernorio, 2 Vet. App. 629; Tedeschi, 7 Vet. App. at 414.  As reflected in the November 2010 VA examination report, the Veteran's left shoulder disability is manifested by both limited abduction and ankylosis.  Taking this into account, and giving consideration to the guidance of DeLuca, the Board finds that the manifestations of the Veteran's left shoulder disability more appropriately evaluated under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Specifically, the November 2010 examination revealed abduction from 0 to 25 degrees, with the onset of pain at 20 degrees on repetitive testing.  Again the Board highlights that ankylosis was noted during the physical examination of the left shoulder.  In applying Diagnostic Code 5200 to the facts of this case, the Board finds that a 40 percent rating is warranted for ankylosis with unfavorable abduction of the left shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

As noted above, a 40 percent disability rating is the maximum rating available for the minor shoulder and arm under Diagnostic Code 5200.  Therefore, a higher rating is not possible under this diagnostic code.  However, the Board will consider the Veteran's disability under alternate diagnostic code provisions in a effort to possibly obtain a higher disability rating.

The evidence, however, does not support a disability rating in excess of 40 percent under Diagnostic Code 5202.  As stated before, the next higher rating of 50 percent under Diagnostic Code 5202 is available only upon evidence of nonunion of the humerus (a false, flail joint); and the highest disability rating of 70 percent requires loss of the head of the humerus (flail shoulder).  In this case, the record contains no evidence of any nonunion of the humerus or loss of the humerus head.  As such, based on the medical evidence of record, a higher disability rating under Diagnostic Code 5202 would not be warranted.

The highest possible disability rating under Diagnostic Code 5201 (for limitation of motion of the arm) is 30 percent and under Diagnostic Code 5203 (for impairment of the clavicle or scapula) is 20 percent.  Since the Veteran is already rated at 40 percent, evaluation under either of these diagnostic code provisions would not provide him with a greater benefit.

The Board has also considered an increased disability rating for functional impairment due to pain; however, the Veteran is already receiving a disability rating based on symptomatology that includes limitation of motion and functional loss due to pain on motion.  Additionally, regulations concerning functional loss are not applicable to increase the rating where a disability is rated at the maximum level provided by the diagnostic code under which it is rated, as is the Veteran' situation under Diagnostic Code 5200.  See VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, because the Veteran is receiving the maximum schedular disability rating under Diagnostic Code 5200, an increased disability rating based on functional loss is not available.  As such, a higher disability rating based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

Conclusion

The Board has also considered the Veteran's statements that a higher disability rating is warranted for his left shoulder disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to a shoulder disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, 21 Vet. App. 505 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what has been assigned for the periods identified herein.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that higher evaluations are warranted.

Finally, the Board finds that the Veteran's left shoulder disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the Veteran's left shoulder disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 30 percent disability rating for the left shoulder disability from July 25, 2005, to November 22, 2010, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a 40 percent disability rating for the left shoulder disability from November 23, 2010, to September 21, 2011, is granted, subject to the laws and regulations governing monetary awards.




								[Continued on Next Page]
REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  

The Board finds that further medical development is needed prior to the adjudication of the Veteran's left shoulder claim.  The Veteran's VA medical records dated from September 22, 2011, document his reports of increased left shoulder symptomatology.  Specifically, he reported that his left shoulder symptomatology had gotten worse during the previous two months and that he was now interested in exploring surgical options to treat his disability.  Thus, the Veteran, as reflected in the medical evidence, has essentially claimed that his left shoulder disability has gotten worse since the condition was last assessed during the most recent November 2010 VA examination.  In light of the Veteran's most recent assertions of an increase in severity of his left shoulder disability, the Board has no choice and must remand the issue so that the Veteran can be afforded an additional examination to assess the current severity of the claimed disability.  In this instance, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected left shoulder disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (19950, 60 Fed. Reg. 43186).

Moreover, it is unclear as to whether all of the private medical records relevant to the Veteran's increased rating claims have been associated with the claims file.  Specifically, his available VA records show that he was scheduled for an X-ray examination of his left shoulder in November 2011.  The medical records associated with this X-ray examination have not been associated with the claims file.  Such records, if extant, may prove beneficial to the Veteran's claim, and would likely be helpful to VA in determining the proper rating assignment for his service-connected left shoulder disability.  As such, on remand, the RO/AMC shall endeavor to obtain all outstanding records relevant to the Veteran's left shoulder disability so that any records identified may be associated with the claims file.  

Turning next to the TDIU claim, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Veteran's accredited representative raised an informal claim of entitlement to TDIU benefits in a February 2012 Written Brief Presentation; specifically, he highlighted the November 2010 examiner's comment that the Veteran's has limits on his employability essentially due to his physical limitations and increased fatigue in his shoulders and entire body.  Thus, the issue of entitlement to a TDIU has been raised by the evidence of record.  

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature, in light of the new disability ratings assigned herein and the need for further adjudication of his remaining left shoulder disability claim.  Indeed, the newly assigned disability ratings and any additional rating assigned as result of remanded issue described above will have bearing on whether the Veteran meets the criteria for the assignment of a TDIU.  See generally,  38 C.F.R. § 4.16.  Additionally, the Veteran's accredited representative specifically requested in the February 2012 Written brief presentation that VA consider whether TDIU benefits are warranted in this case on an extra-schedular basis under 38 C.F.R. § 4.16(b).  In remanding this issue, the Board notes that the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO/AMC should undertake any additional developed deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate with the claims file all outstanding VA medical records showing treatment for the Veteran's left shoulder disability since October 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The RO/AMC should also inform the Veteran that he can also provide alternative forms of evidence.  All documents obtained shall be associated with the claims file.
 
2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left shoulder disability.  The Veteran's claims file and a copy of this Remand must be provided to the examiner at the time of examination.  The examiner shall describe in detail all symptomatology associated with the Veteran's service-connected left shoulder disability.

The examiner shall render an assessment, based on all findings, as to whether motion of the Veteran's left arm is best characterized as:  limited to (a) shoulder level; (b) midway between the side and shoulder level; or (c) 25 degrees from the side.

With respect to the scapulohumeral articulation, the examiner shall indicate whether there is (a) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (b) ankylosis that is intermediate between favorable and unfavorable; or (c) unfavorable ankylosis, with abduction limited to 25 degrees from the side.

The examiner must also report whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  The examiner must state whether there is recurrent dislocation of the humerus at the scapulohumeral joint, and if so, whether there are (a) infrequent episodes, with guarding of movement only at the shoulder level, or (b) frequent episodes, with guarding of all arm movements.

With respect to the humerus, the examiner shall indicate whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder).  As regards to the clavicle or scapula, the examiner shall state whether there is dislocation, malunion, or non-union; and, if non-union, whether it is with or without loose movement.

The examiner shall further indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected left shoulder disability.  If pain on motion is observed, the examiner shall indicate the point at which pain begins. In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner shall express any such additional functional loss in terms of additional degrees of limited motion.

The examiner shall opine on the impact of the claimed increase in severity of the Veteran's left shoulder disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  With regards to the TDIU claim, the RO/AMC shall provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required, to include the further development of the Veteran's employment history or obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC shall then readjudicate the Veteran's claim for increased rating for his left shoulder disability and adjudicate whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of the Veteran's service-connected disabilities.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


